UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
TELEMACHOS FIOURIS, et al.,               )
                                          )
             Plaintiffs,                  )
                                          )
      v.                                  )                Civil Action No. 10-1225 (PLF)
                                          )
THE TURKISH CYPRIOT COMMUNITY d/b/a )
TURKISH REPUBLIC OF NORTHERN              )
CYPRUS, et al.,                           )
                                          )
             Defendants.                  )
_________________________________________ )


                          MEMORANDUM OPINION AND ORDER

              On September 30, 2014, the Court dismissed Toumazou v. Turkish Republic of

Northern Cyprus, Civil Action No. 09-1967, with prejudice, which is a related case

“indistinguishable by facts or law.” See Plaintiff’s Notice of Appeal at 1 n.1, Toumazou v.

Turkish Republic of Northern Cyprus, No. 09-cv-1967 (D.D.C. Oct. 29, 2014), ECF No. 55.

The Court therefore ordered plaintiff to show cause in writing why this case should not be

dismissed with prejudice pursuant to the Court’s September 30, 2014 Order and October 9, 2014

Opinion in Toumazou. Plaintiff failed to respond. It is hereby
               ORDERED that the complaint is DISMISSED with prejudice. The Clerk of

Court shall remove this case from the docket of this Court. This is a final appealable Order. See

FED. R. APP. P. 4(a).

               SO ORDERED.

                                             /s/_______________________________
                                             PAUL L. FRIEDMAN
                                             United States District Judge
DATE: October 31, 2014




                                                2